Exhibit 10.7
Williams Pipeline GP LLC Long-Term Incentive Plan
Restricted Unit Grant Agreement
for Non-Employee Directors
Grantee:                     
Grant Date                    , 20     

1.  
Grant of Restricted Units. Williams Pipeline GP LLC (the “Company”) hereby
grants to you ___Restricted Units under the Williams Pipeline GP LLC Long-Term
Incentive Plan (the “Plan”) on the terms and conditions set forth herein and in
the Plan, which is incorporated herein by reference as a part of this Agreement.
In the event of any conflict between the terms of this Agreement and the Plan,
the Plan shall control. Capitalized terms used in this Agreement but not defined
herein shall have the meanings ascribed to such terms in the Plan, unless the
context requires otherwise.
  2.  
UDRs. You are entitled to receive all cash distributions made with respect to
Restricted Units registered in your name and are entitled to vote such
Restricted Units, unless and until the Restricted Units are forfeited. Such cash
distribution shall be made without interest no later than on the first day of
the month next following the month in which cash distributions are made to
Unitholders.
  3.  
Regular Vesting. Except as otherwise provided in Section 4 below, the Restricted
Units granted hereunder shall vest 180 calendar days from the Grant Date. Your
service as a member of the Board of the Company must be continuous from the
Grant Date through such date in order for the Award to become vested.
  4.   Events Occurring Prior to Regular Vesting.

  (a)  
Death or Disability. If your service with the Company terminates as a result of
your death or a disability (within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended and in effect from time to time (the
“Code”)), the Restricted Units then held by you automatically will become fully
vested upon such termination.
    (b)  
Termination by the Company other than for Cause. If your service is terminated
by the Company for any reason other than “Cause,” as determined by the Company
in accordance with the definition below, the Restricted Units then held by you
automatically will become fully vested upon such termination.
    (c)  
Change of Control. All outstanding Restricted Units held by you automatically
shall become fully vested upon a Change of Control.
    (d)  
Other Terminations. If your service with the Company terminates for any reason
other than as provided in (a) and (b) above, and (c) does not apply, all
unvested Restricted Units then held by you automatically shall be forfeited
without payment upon termination of your service with the Company.

1



--------------------------------------------------------------------------------



 



   
For purposes of this Section 4, “service with the Company” shall include being
an employee of or a director or consultant to the Company or an Affiliate.
      For purposes of this Section 4, “Cause” shall mean:

(1) an act by the Grantee of willful misrepresentation, fraud or willful
dishonesty intended to result in substantial personal enrichment at the expense
of the Company or an Affiliate;
(2) the Grantee’s willful misconduct with regard to the Company or an Affiliate
that is intended to have a material adverse impact on the Company or an
Affiliate;
(3) the Grantee’s material, willful and knowing violation of Company or
Affiliate guidelines or policies or the Grantee’s fiduciary duties which has or
is intended to have a material adverse impact on the Company or an Affiliate;
(4) the Grantee’s willful or reckless behavior in the performance of his or her
duties which has a material adverse impact on the Company or an Affiliate;
(5) the Grantee’s willful failure to perform his or her duties or to follow a
written direction of the Chairman or the board of directors of the Company;
(6) the Grantee’s conviction of, or pleading nolo contendere or guilty to, a
felony; or
(7) any other willful material breach by the Grantee of his or her obligations
to the Company or an Affiliate that, if curable, is not cured within 20 days of
receipt of written notice from the Company or an Affiliate.

5.  
Unit Certificates. A certificate evidencing the Restricted Units shall be issued
in your name, pursuant to which you shall have all voting rights. The
certificate shall bear the following legend:

The Units evidenced by this certificate have been issued pursuant to an
agreement made as of ___, ___, a copy of which is attached hereto and
incorporated herein, between Williams Pipeline GP LLC (the “Company”) and the
registered holder of the Units, and are subject to forfeiture to the Company
under certain circumstances described in such agreement. The sale, assignment,
pledge or other transfer of the Units evidenced by this certificate is
prohibited under the terms and conditions of such agreement, and such Units may
not be sold, assigned, pledged or otherwise transferred except as provided in
such agreement.

   
The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the restrictions lapse pursuant to the terms of this Agreement. Upon
request of the Company, you shall deliver to the Company a unit power, endorsed
in blank, relating to the Restricted Units then subject to the restrictions.
Upon the lapse of the restrictions without forfeiture, the

2



--------------------------------------------------------------------------------



 



   
Company shall cause a certificate or certificates to be issued without legend in
your name in exchange for the certificate evidencing the Restricted Units.
  6.  
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.
  7.  
Restrictions. By accepting this grant, you agree that any Units which you may
acquire upon vesting of this Award will not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable federal or state
securities laws. You also agree that (i) the certificates representing the Units
acquired under this Award may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(ii) the Company may refuse to register the transfer of the Units acquired under
this Award on the transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Units to be acquired under this Award.
  8.  
Withholding of Tax. To the extent that the grant or vesting of a Restricted Unit
results in the receipt of compensation by you with respect to which the Company
or an Affiliate has a tax withholding obligation pursuant to applicable law,
unless other arrangements have been made by you that are acceptable to the
Company or such Affiliate, you shall deliver to the Company or the Affiliate
such amount of money as the Company or the Affiliate may require to meet its
withholding obligations under such applicable law. No issuance of an
unrestricted Unit shall be made pursuant to this Agreement until you have paid
or made arrangements approved by the Company or the Affiliate to satisfy in full
the applicable tax withholding requirements of the Company or Affiliate with
respect to such event.
  9.  
Code Section 83(b) Election. You shall be permitted to make an election under
Section 83(b) of the Code, to include an amount in income in respect of the
Award of Restricted Units in accordance with the requirements of Section 83(b)
of the Code.
  10.  
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and upon any person lawfully claiming
under you.
  11.  
Entire Agreement. This Agreement, together with the Plan, constitute the entire
agreement of the parties with regard to the subject matter hereof, and together
contain all the covenants, promises, representations, warranties and agreements
between the parties with respect to the Restricted Units granted hereby. Without
limiting the scope of the

3



--------------------------------------------------------------------------------



 



   
preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. Any modification of this Agreement shall be
effective only if it is in writing and signed by both you and an authorized
officer of the Company.
  12.  
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Oklahoma, without regard to conflicts of laws
principles thereof that would apply the law of any other state.

                     
 
                    Williams Pipeline GP LLC       Grantee    
 
                   
 
                   
By:
                                     
 
                   
 
                   
Name:
          Name:        
 
                   
 
                   
 
                   
Title:
                   
 
                   

4